Citation Nr: 9935143	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  99-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sickle cell anemia.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 10, 1967 to 
September 19, 1967.  This appeal arises a June 1998 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) which denied service connection for sickle cell anemia.  
The veteran appealed this determination.




FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for a 
sickle cell anemia has been obtained.

2.  The preponderance of the medical and other evidence of 
record establishes that the veteran's sickle cell blood 
disease existed prior to his enlistment in active military 
service and did not permanently increase in severity therein.  


CONCLUSION OF LAW

The veteran's pre-existing sickle cell anemia was not blood 
disease was not permanently aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107(a) 
(West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a comprehensive physical examination in 
May 1967 in preparation for his entrance into active service.  
He reported no medical history of any blood disorder and 
specifically denied any history of "cramps in your legs."  
On examination, his vascular system was noted to be normal 
and his laboratory testing was negative.  The veteran entered 
active service on August 10, 1967.  On August 17, 1967, the 
veteran reported to sick call with complaints of cramping and 
aching muscles.  The following day he had soreness in his 
thighs and stomach cramps.  He asserted that he had a long 
history of pain in his abdomen and legs after running.  It 
was acknowledged by the veteran that a private physician had 
previously diagnosed him with sickle cell anemia.  Blood 
tests of the same date found the veteran positive for sickle 
cell anemia.  

A hospital summary of August 1967 reported the veteran's 
claims that he had been hospitalized due to leg pain 
approximately six months prior to his entrance into military 
service and was found to have sickle cell anemia.  The 
veteran's symptoms of fever and leg pain were treated 
conservatively and he returned to normal within two days of 
his hospitalization.  The diagnosis was hemoglobinopathy, 
manifested by sickle cell hemoglobin.  It was determined that 
this disorder was not incurred in the line of duty and had 
existed prior to the veteran's military service.  The 
examiner noted that the veteran's blood disorder was 
considered to have made him medically unfit for enlistment or 
induction under the appropriate military regulations.  
However, he was currently fit for retention, but the veteran 
had reportedly elected to be separated from the military.  
Based on this decision, the veteran was held for 
consideration by a military Medical Board.

A Medical Board physical examination was given to the veteran 
in late August 1997.  He was found to have hemoglobinopathy 
manifested by sickle cell hemoglobin.  This disorder was 
found not to be in the line of duty and, in fact, to have 
existed prior to military service.  A Medical Board 
Proceeding of mid-September 1967 determined that the 
diagnosis of the August 1967 examination was appropriate.  It 
was also determined that this disorder had not been incurred 
in the line of duty and had existed prior to the veteran's 
military service.  It was also determined that this disorder 
had not been aggravated by the veteran's military service.  
However, it was noted that the veteran was medically fit for 
further military service in accordance with current medical 
fitness standards.  The veteran was present at the 
proceeding, but declined to present any views on his own 
behalf.  It was recommended by the Medical Board that the 
veteran be separated from military service due to his pre-
existing blood disorder.

In June 1998, the veteran filed a claim with the RO for 
service connection for sickle cell anemia.  He argued that 
although this disorder had pre-existed his military service 
it had been permanently aggravated by such service.  This 
claim was denied in a rating decision of December 1998 on the 
basis that the available medical evidence indicated that the 
veteran's sickle cell anemia had not been permanently 
aggravate during military service.  The veteran appealed this 
determination.


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110 (West 1991); 38 C.F.R. §§  3.303, 3.304 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The first responsibility of a claimant is to present a well-
grounded claim; that is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the present case, the service medical evidence reflects a 
diagnosis of sickle cell anemia, a chronic blood disorder, 
soon after the veteran entered military service.  The Board 
finds that this evidence is sufficient to render the claim 
plausible, and, thus, well grounded.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is also satisfied that the 
duty to assist the veteran in obtaining evidence pertinent to 
his claim has been met.  See 38 U.S.C.A. § 5107(a) (West 
1991).

In this case, the veteran does not contend that his sickle 
cell anemia was incurred during service.  Indeed, there is no 
evidence of record that the veteran has ever claimed that 
this disorder did not exist prior to military service.  This 
conclusion is reinforced by the contemporaneous objective 
medical evidence.  The veteran developed sickle cell 
symptomatology only seven days after entering military 
service and laboratory testing objectively confirmed the 
disease.  While the report of enlistment examination of May 
1967 did not include a history or diagnosis of sickle cell 
blood disease, this case presents a situation where there is 
clear and convincing evidence that the veteran's sickle cell 
blood disease existed prior to his military service.

This evidence consists of the veteran's own reported history, 
taken only seven days after his actual entrance into military 
service, of diagnosis for sickle cell anemia six months prior 
to enlistment; objective laboratory testing eight days after 
entrance confirming sickle cell blood disease; and a service 
Medical Board opinion that this disease existed prior to 
military service.  Thus, the Board finds that the lay and 
medical evidence supports a finding that the veteran's sickle 
cell blood disease pre-existed his military service.  See 
Doran v. Brown, 6 Vet. App. 283 (1994) (The veteran's 
statements of pre-existence, in addition to other evidence 
establishing that fact, may be enough to rebut the 
presumption of soundness based on clear and unmistakable 
evidence).  While the presumption of soundness may not be 
overcome by the findings of a military Board of Medical 
Survey when the noted pre-service history was inconclusive 
regarding the exact disease entity in existence upon entrance 
into active service (see Gahman v. West, No. 96-1303 (U. S. 
Vet. App. Nov. 5, 1999)) such is not the case here.  In this 
case, the veteran identified the disorder diagnosed pre-
service, and the exact disease entity was confirmed by 
objective laboratory tests only a few days after the 
veteran's entrance into military service.

The Board also finds that the veteran's sickle cell blood 
disease was not permanently aggravated by the veteran's brief 
military service.  Indeed, there is no medical evidence 
whatsoever to demonstrate that disability underwent a 
permanent increase in severity during service. 

The veteran reported that his sickle cell anemia was 
discovered six months prior to his entrance into the military 
due to complaints of leg and muscle cramps.  His symptoms 
within days of his enlistment were similar with muscle cramps 
and fever.  After conservative treatment, his sickle cell 
disease was soon asymptomatic.  Thus, the contemporaneous 
evidence regarding the veteran's symptomatology reflects no 
significant change in his pre and post-entrance symptoms. In 
fact, the evidence indicates that the veteran's sickle cell 
blood disorder did not prohibit him from completing his 
enlistment, as it was asymptomatic when released from the 
hospital in August 1967.  This fact was noted both on the 
military hospitalization report of August 1967 and the 
Medical Board Proceedings of September 1967.  It appears that 
the veteran was discharged at his own request based on the 
erroneous findings of his entrance examination.  

This case is very similar to the factual circumstances of the 
Hunt case, cited to above.  In that case, the Court held that 
the presumption of aggravation did not apply to a veteran 
with a preexisting disorder when the medical evidence showed 
only temporary defects during military service; where the 
veteran was not discharged due to the in-service flare-up of 
his preexisting disorder; and, where the veteran had been 
asymptomatic at separation.  Hunt, 1 Vet. App. at 295.  As 
the factual background in this case is similar, the 
presumption of aggravation at 38 C.F.R. § 3.306 also is not 
invoked in the current case.  See also Sondel v. West, No. 
98-719 (U. S. Vet. App. Nov. 18, 1999). 

The Board also emphasizes that the conclusion of the service 
Medical Board, the only medical opinion on this point, was 
that aggravation by active duty service had not occurred, and 
that the veteran has presented no contrary medical opinion.  
While the veteran may well believe that his sickle cell 
anemia was aggravated by his active military service, the 
Board notes that, as a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter, such as whether a disorder has increased in 
severity, and, if so, the cause of such increase.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); Carbino v. Gober, 1 Vet. App. 507, 510 
(1997).

On the basis of the foregoing, the Board concludes that, as 
the veteran's pre-existing sickle cell anemia was not 
aggravated by his active military service, the claim for 
service connection must be denied.  The preponderance of the 
evidence is against the claim; hence, the benefit-of-the-
doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Service connection for sickle cell anemia is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







